Title: From Thomas Jefferson to Mary Barclay, 8 August 1788
From: Jefferson, Thomas
To: Barclay, Mary


          
            
              Dear Madam
            
            Paris Aug. 8. half after ten in the morning
          
          I have this moment received your favour of yesterday, and in answer thereto have the honour to observe to you that if you set out for Havre on Sunday next, you may be at sea the Sunday following, and counting on a voiage of 35. days, which is enough for the season, you will be in the Delaware by the 20th. of September, which is 5. days before the equinox. If the vessel comes to Havre, the time necessary for your letter to go to Bordeaux, for the vessel to put to sea, to come round to Havre, to get to sea again and be out of the British channel, will make you about 3. weeks later in getting clear of the coast of Europe; but will retard you more than that in your arrival in America as you will be out during the whole Equinox, and may be exposed during that to contrary winds. This as to time. With respect to expence, that of the vessel’s coming to Havre must greatly overweigh your expences to Bordeaux. Should these exceed the provision Mr. Barclay has made for you, you shall not be retarded for the want of any sum I can furnish you with. Perhaps the matters you cannot finish by Sunday, could be finished for you by some friend at St. Germains. But of all these circumstances you alone can best judge.
          I had written thus far when Mr. Swan comes to see me. He sais that the additional time, risk, and expence of the vessel coming from Bordeaux to Havre will be equal nearly to her going from Bordeaux to America: and besides that as, in expectation of going directly from Bordeaux to America, she has probably taken in a cargo, she will be no longer at liberty to come to Havre, as the  freighters would never consent to it, their insurance being already made for the direct voiage. They would lose their first insurance money, have a heavier insurance to pay, and their goods would lose a month in the time of their arrival, so that Mr. Swan, judging as a merchant, supposes this measure now impossible; or that if the vessel was to come in defiance of the will of the freighters, it might subject Mr. Barclay to very considerable risks and damages. Of these things, Madam, I know nothing, therefore only repeat them from the information of another much better acquainted with them.
          Should you come to Paris on Sunday I shall hope you will do me the favor to call, tho Mr. Short tells me you cannot be here to dinner. I shall myself go to Versailles that day to see the reception of Tippoo-Saïb’s ambassadors, but I will be back by 5. or 6. oclock in the evening.
          I have the honor to be with sentiments of the most perfect esteem & respect, Dear Madam, your most obedt. humble servt.,
          
            
              Th: Jefferson
            
          
        